                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 1/7/2019



 BRIAN FISCHLER Individually and on
 beha(f of all other persons similarly situated,

                             Plaintiff,                        No. 18-CV-12386 (RA)

                        V.                                    ORDER AND NOTICE
                                                            OF INITIAL CONFERENCE
 JUST AN OVEN CORP. doing business as
 FRANK RESTAURANT,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       This case has been assigned to me for all purposes. It is hereby:

               ORDERED that counsel for all parties appear for an initial status conference on

March 8, 2019 at 11: 15 a.m. in Courtroom 1506 of the U.S. District Court for the Southern

District of New York, 40 Foley Square, New York, New York.

               IT IS FURTHER ORDERED that, by March 1, 2019, the parties submit ajoint

letter, not to exceed five (5) pages, providing the following information in separate paragraphs:

       1.      A brief description of the nature of the action and the principal defenses
               thereto;

       2.      A brief explanation of why jurisdiction and venue lie in this Court. If any
               party is a corporation, the letter shall state both the place of incorporation
               and the principal place of business. If any party is a partnership, limited
               partnership, limited liability company or trust, the letter shall state the
               citizenship of each of the entity's members, shareholders, partners and/or
               trustees;

       3.      A brief description of all contemplated and/or outstanding motions;

       4.      A brief description of any discovery that has already taken place, and/or
               that which will be necessary for the parties to engage in meaningful
               settlement negotiations;
         5.      A brief description of prior settlement discussions (without disclosing the
                 parties' offers or settlement positions) and the prospect of settlement;

         6.      The estimated length of trial; and

         7.      Any other information that the parties believe may assist the Court in
                 advancing the case to settlement or trial, including, but not limited to, a
                 description of any dispositive issue or novel issue raised by the case.

                 IT IS FURTHER ORDERED that, by March 1, 2019, the parties jointly submit to

the Court a proposed case management plan and scheduling order. A template for the order is

available at http://nysd.uscourts.gov/judge/Abrams. The status letter and the proposed case

management plan should be filed electronically on ECF, consistent with the Court's Electronic

Case Filing (ECF) Rules & Instructions, which were updated on August 1, 2018, and are

available at nysd.uscourts.gov/ecf/ECF%20Rules%20080118%20Final.pdf. Please consult my

Individual Rules and Practices with respect to communications with Chambers and related

matters.

                 Plaintiff is ordered to serve Defendant with a copy of this order and to file an

affidavit on ECF certifying that such service has been effectuated.

SO ORDERED.

Dated:        January 7, 2019
              New York, New York

                                                      Ronnie Abrams
                                                      United States District Judge




                                                        2
